Citation Nr: 1547111	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  15-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3. Entitlement to service connection for a bilateral hearing loss disability.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri. In that decision, the RO appears to have reopened the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus. The RO then denied both claims on the merits. Regardless of any RO determination on the applications to reopen, however, the Board has a jurisdictional responsibility to consider whether it was proper for these claims to be reopened. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a May 2010 rating decision, the RO denied the Veteran's claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus. The Veteran was notified the same month and neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2. Evidence received since the May 2010 rating decision relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claims.

3. A bilateral hearing loss disability is not shown to have been present in service, sensorineural hearing loss was not compensably disabling within the one year presumptive period or for many years thereafter, and a bilateral hearing loss disability is unrelated to in-service noise exposure.

4. Tinnitus is not shown to have been present in service, was not compensably disabling within the one year presumptive period or for many years thereafter, and is unrelated to in-service noise exposure.


CONCLUSIONS OF LAW

1. The May 2010 decision that denied the claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2. Evidence received since the May 2010 decision is new and material and the claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus are reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

4. The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening

Service connection was denied by rating action of May 2010. Notice was provided and the decision was not appealed. It thus became final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2015). The same factual basis is not generally thereafter considered.

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2015). If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence. See 38 C.F.R. § 3.160(c) (2015) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him"). To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

Under applicable regulations, new evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

As noted above, in May 2010, the RO denied the Veteran's claim for entitlement to service connection bilateral hearing loss and tinnitus. The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period. Therefore, this denial became final. See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

The RO's denials of service connection for a bilateral hearing loss disorder and tinnitus were based on a lack of evidence showing that the Veteran incurred these disorders during service or that any current hearing loss could be attributed to service or to acoustic trauma during service. The evidence before the RO included the Veteran's separation examination, a formal finding that the Veteran's service treatment records were destroyed by fire, a statement from the Veteran dated March 2010, and his DD-214. At that time, there was no evidence of a current bilateral hearing loss disability or a diagnosis of tinnitus. The evidence received since the May 2010 decision includes a May 2011 private audiological evaluation report and a November 2013 VA audiological examination report, both of which indicate that the Veteran has a current bilateral hearing loss disorder and tinnitus. As this evidence relates to one of the bases of the prior denial, it is new and material, and reopening of the claims for service connection for a bilateral hearing loss disorder and tinnitus is warranted.

The Board finds that it may proceed with the adjudication of the claims for service connection on the merits without prejudice to the Veteran.  The RO has provided the Veteran notice as to the requirements for service connection for the claimed  disabilities, as discussed above.  The Veteran has presented evidence and argument throughout the appeal addressing the merits of the claim for service connection.  For these reasons, the Board finds no prejudice to the Veteran based on   review.

Service Connection

The Veteran seeks service connection for bilateral hearing loss and tinnitus and claims these disorders are due to in-service noise exposure. As previously stated, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b) (2015).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, established that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 21, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if they manifested within one year of separation from active duty. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015). See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system). While not specifically enumerated as a chronic disease, tinnitus has been held to be an "organic disease of the nervous system," and can thus be service-connected based on continuity of symptomatology. Fountain v. McDonald, 27 Vet. App. 258 (2015).

Finally, for the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent. 38 C.F.R. § 3.385 (2015). The Veteran meets this auditory threshold, as shown in the November 2013 VA examination.

In this case, the Veteran was diagnosed with a bilateral sensorineural hearing loss disorder and tinnitus following the November 2013 VA examination. The appellant claims that these disorders resulted from in-service noise exposure. The Veteran stated in March 2010 that his tinnitus began in service and has continued to this day, and that he was exposed to noise as a mechanic on heavy wheeled vehicles without the benefit of any hearing protection. In a December 2013 notice of disagreement (NOD), he stated that he was in a cold, shut-in building with loud heavy machines with no hearing protection. The Veteran's DD-214 confirms his exposure to heavy machinery noise, listing his completion of training as a wheeled vehicle repairman, and his assignment to an Engineer Heavy Equipment Company. Therefore, the Veteran's statements indicating that he was exposed to loud noise during service are credible and consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2015) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record). As he has been diagnosed with bilateral hearing loss disability and tinnitus, and was exposed to loud noise in service, the dispositive question in this case is whether these current disabilities are related to in-service noise exposure, on a medical nexus, presumptive, or continuity of symptomatology basis.

The Veteran stated in March 2010 that his tinnitus began in service. In the December 2013 NOD, he stated that his tinnitus has existed for a very long time, well over 10 to 15 years. In the December 2014 Form VA-9, he stated that his hearing loss has become much worse over the years, and he feels that his hearing would have been shown to have decreased upon entering the service if he had been given proper testing upon separation. This is his first VA disability claim.

The Veteran's medical treatment records at the VA Medical Center (VAMC) are part of his electronic claims file. In a November 2014 audiology note, the audiologist noted that the Veteran reported bilateral hearing loss and tinnitus for the past 20 years. 

There are no reports of a hearing loss disability or tinnitus in the Veteran's service treatment records. As his service treatment records were destroyed by fire and only a separation examination is in the claims file, the Veteran is presumed to have normal hearing and no tinnitus upon enlistment. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015). The Whisper Test was administered to the Veteran during his separation examination. The separation examination detected no hearing loss, and noted that his ears and drums were normal. 

The Veteran submitted to the VA the report from a May 2011 private audiological evaluation. This report provides no opinion as to the etiology of the Veteran's current bilateral hearing loss disorder and tinnitus. For these reasons, this report is only considered to the extent the audiometry readings confirm that the Veteran has a current bilateral hearing loss disorder.

As to medical nexus, there is only one medical opinion that addresses the question of whether there is competent evidence of a nexus between the Veteran's current disabilities and his in-service noise exposure. In November 2013, an audiologist examined the Veteran and reviewed the claims file. The audiologist conducted both auditory threshold and Maryland CNC speech discrimination testing. The audiologist diagnosed the Veteran with bilateral sensorineural hearing loss disorder, and a right middle ear condition. The audiologist indicated that the Veteran reported experiencing periodic tinnitus for over 10-15 years, but did not relate it to a high risk noise encounter. The audiologist addressed the reported in-service noise exposure, noted that the Veteran's service was over 55 years ago, and that his service treatment records were lost in a fire. The audiologist opined that the hearing loss was due to the normal effects of aging.

With regard to whether the hearing loss disorder was related to service, the audiologist opined that it is less likely as not that this was caused by or a result of an event in military service. He also opined that it is less likely than not (less than 50 percent probability) that the tinnitus was a symptom associated with the Veteran's hearing loss, stating that the short duration of this condition compared to his longer standing hearing loss indicates that the tinnitus is related to other medical factors. Finally, the audiologist opined that the tinnitus is less likely than not (less than 50 percent probability, caused by or a result of military noise exposure, citing that the condition was not time-locked to the military service. The audiologist provided a rationale that was consistent with the evidence of record, and properly considered the Veteran's credible report of in-service noise exposure. Thus, the VA examination was adequate, and entitled to substantive probative weight.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); Buczynski v. Shenseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).

The representative argued in an October 2015 informal hearing presentation that the Veteran's lay statements were sufficient to support a finding that the Veteran was exposed to hazardous noise while on active duty. As noted above, the Veteran's lay statements, plus the job information listed on his DD-214, are sufficient for the Board to find that the Veteran was exposed to hazardous noise while on active duty. This is not in dispute.

While veterans are competent to testify as to some medical matters, the Veteran's testimony indicating his current bilateral hearing loss disability and tinnitus are related to his in-service noise exposure is testimony as to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). The Veteran's testimony in this regard is therefore not competent. Moreover, to the extent that this testimony is competent, the probative value of the Veteran's general lay assertions is outweighed by the specific, reasoned conclusions of the trained health care professional who conducted the November 2013 VA audiological examination. The weight of the evidence is thus against a relationship between the current bilateral hearing loss disability and tinnitus and service.

As the Veteran's current sensorineural hearing loss and tinnitus are chronic disorders under 38 C.F.R. § 3.309(a), the Board will consider whether the one-year presumption applies or whether continuity of symptomatology has been shown. As to the one-year presumption, at the time of the November 2013 VA examination, the examiner diagnosed bilateral sensorineural hearing loss and tinnitus, and noted that the diagnoses were some 55 years after separation from service. The Veteran does not claim any prior diagnoses of sensorineural hearing loss or tinnitus and the  evidence in the record appears to indicate that sensorineural hearing loss and tinnitus were not diagnosed for many years after discharge. Moreover, the evidence does not document any credible complaints consistent with sensorineural hearing loss and tinnitus in the first year after separation. Therefore, the one-year presumption does not apply.

As to continuity of symptomatology, the separation examination found normal hearing based on the 15/15 score on the Whisper Test. His lack of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions of on-going symptoms made many years after separation from service.

The Board has considered the Veteran's lay statements with respect to both continuity of symptomatology and medical nexus.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran claims that his current bilateral hearing loss and tinnitus are related to service and have been continuously symptomatic since separation. However, he has given inconsistent statements regarding the onset of these disorders. The November 2013 VA audiologist indicated that the Veteran reported experiencing periodic tinnitus for over 10-15 years. He stated in the December 2013 notice of disagreement that his tinnitus has existed for a very long time, well over 10 to 15 years. He stated in March 2010 that his tinnitus began in service.. In the December 2014 Form VA-9, he stated that his hearing loss has become much worse over the years, and he feels that his hearing would have been shown to have decreased upon entering the service if he had been given proper testing upon separation. A November 2014 VA outpatient treatment record notes that the Veteran reports having experienced hearing loss and tinnitus for the past 20 years. His statements are inconsistent and unreliable with regard to attempting to show continuity of symptomatology. There is no other evidence suggesting continuity of symptomatology since service. For these reasons, continuity of symptomatology is not shown for either disability. Therefore, service connection for bilateral hearing loss and tinnitus is not warranted on the basis on the one-year presumption or on continuity of symptomatology. 

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for a bilateral hearing loss disorder and tinnitus. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied. See 38 U.S.C.A. § 5107(b) (West 2014).

VCAA

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in March 2010 and October 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how disability ratings and effective dates are determined, what constitutes new and material evidence for the purpose of reopening a claim.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The claims file includes all available service treatment records and private and VA treatment records. The Board notes that the Veteran's service treatment records were destroyed by a 1973 fire at National Personnel Records Center, and are unavailable. The only service treatment record in the claims file is his separation examination. In such a case, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule. Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Veteran informed the VA in March 2010 that he was never treated in service for hearing loss or tinnitus, and in April 2010 that he did not have any of his medical treatment records from service. In March 2010, the Veteran completed and submitted NO Form 13055, which informed him that his records have been destroyed by fire. Therefore, the Veteran had actual notice of the absence of his records. To the extent he says he is being punished because his records were burned, the Board notes that he stated that he never sought treatment during service for hearing loss or tinnitus. Despite the missing records, his statement as to in-service noise exposure was deemed credible. For these reasons, the Veteran has not been harmed by the absence of his service treatment records. All potential avenues for obtaining these records have been pursued, and any further attempts would be futile. 38 C.F.R. § 3.159(c)(2) (2015).

The Veteran was afforded a November 2013 VA examination as to the nature and etiology of his bilateral hearing loss disability and tinnitus. For the reasons stated above, the Board finds that the examination was adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims for entitlement to service connection for a bilateral hearing loss disorder and tinnitus are thus ready to be considered on the merits.


	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has been received and the claim for entitlement to service connection for a bilateral hearing loss disorder is reopened.

New and material evidence has been received and the claim for entitlement to service connection tinnitus is reopened.

Service connection for a bilateral hearing loss disorder is denied.

Service connection for tinnitus is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


